Title: To George Washington from Moses Hazen, 5 December 1782
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Pompton 5th December, 1782
                        
                        On receipt of your Excellency’s Favour of the 27th ult. I went to Ringwood, and visited the Houses and
                            Buildings at that Place: Their is no Houses there that are fit to lodge Troops, nor is there any that can be repaired.
                            Col. Hooper was kind enough to accompany me in the Inspection of them; a Memorandum of which your Excellency will receive
                            inclosed from under his Hand.
                        I have directed Capt. Duncan to enquire for Saw Mills in the Neighbourhood of the Block House. He informed me
                            that Mr Bush has a Mill about four Miles distance, and that he will be able to furnish 2000 Feet of Boards in about four
                            Weeks. I should suppose that he might furnish a Part of them much sooner. Whether or not Boards may be had elsewhere, even
                            at Mr Ogden’s Mills at this Place, which is not a great Distance.
                        If the Quarter Master will furnish Money to purchase the Materials, I have Carpenters in the Regiment, and
                            will with Pleasure undertake to put the Block House in repairs at as little Expence as possible.
                        I observe your Excellency’s Directions respecting Clothing for the Regiment. It is unfortunate for us that
                            the Secretary at War is so near leaving Philadelphia for the Eastward: I shall however make the necessary Application to
                            him for Clothing; in the mean Time I have sent the Bearer, Lieut. Torrey, my present Acting Paymaster, to enquire of the
                            Deputy Clothier-General at Newburgh, and to know the Supplies of Clothing which have been issued for the Year 1782 to the
                            army in general, in order that my Application to the Secretary at War may be accompanied with a Claim of Justice in equal
                            Supplies.
                        Mr Moylan has frequently assured me that the Regiment undr my Command should have a full Proportion of
                            Clothing with the other Parts of the Army; he has not however convinced me, or the Officers of my Regiment, that those
                            plausible Promises have as yet been carried into Execution, which renders an Enquiry into this Matter very necessary.
                        A Part of my Business at Philadelphia was to procure some Articles of Clothing that the Men were a suffering
                            for the Want of: Woollen Overalls, Shirts, Shoes and Blankets in particular. Mr Moylan has sent a few Blankets, and 500
                            Pair of Shoes, of a bad Quality, and the Shoes are so small in general that they will not answer our Men, consequently
                            they must be returned. Instead of 500 Pair of Woollen Overalls he has sent only 200; we are therefore deficient in Shoes
                            and Woollen Overalls, the most necessary Part of a Soldier’s Clothing at this Season of the Year; and I clearly see that
                            before their will be any Possibility of obtaining any articles of Clothing from Philadelphia the Severity of the Winter
                            will be over.
                        I have in Obedience to your Excellency’s Commands sent a Waggon to Newburgh with Returns of Quarter-Master’s
                            Stores, Shoes and Woolen Overalls; the last mentioned Article I beg your Excellency will order to be delivered; Decency
                            urges this Application, and Necessity requires it as the Men are naked.
                        Your Excellency may rest assured, that contrary to your Intentions, the Regiment under my Command is far
                            behind the other Parts of the Army in Point of Clothing, which becomes a Duty in me to investigate. I have the Honour to
                            be, With great Truth and Sincerity, Your Excellency’s most obedient And most devoted humble Servt
                        
                            Moses Hazen
                            Brigr Genl

                        
                     Enclosure
                                                
                            
                                Ringwood Decemr 1 1782
                            
                            
                                
                                    
                                    
                                    Houses
                                    
                                    Men
                                
                                
                                    Robinson, Peltzer
                                     
                                    1 
                                     
                                    
                                
                                
                                    C. Smaltz 
                                    
                                    1
                                    
                                    10
                                
                                
                                    A. Kall, N. Kall
                                    
                                    1
                                    
                                    0
                                
                                
                                    H. Rutinez (one room) 
                                    
                                    1
                                    
                                    0
                                
                                
                                    J. Jackson 
                                    
                                    1
                                    
                                    10
                                
                                
                                    W. Rutinez (one room)
                                    
                                    1
                                    
                                     0
                                
                                
                                    G. Snyder
                                    
                                    1
                                    
                                    4
                                
                                
                                    Perkins
                                    
                                    1
                                    
                                    4
                                
                                
                                    
                                        Wm Mullen
                                    
                                    
                                    
                                        1
                                    
                                    
                                    
                                        0
                                    
                                
                                
                                    11 Families
                                    
                                    9 
                                    
                                    28
                                
                            
                            Since His Excellency General Washington was at Ringwood all the Waste Houses that were at that time
                                Tenantable are now pulled to pieces or so dismantled that they are not fit for use, nor can they be repaired without
                                great labour and Expence.
                            In the 9 Houses mentioned above there is but two Rooms in each House and they are very small, and in
                                these houses there is at this Time eleven Families—Exclusive of the Mansion House and the Counting house the above
                                eleven are all that are Tenantable, and strictly speaking they are not—The Counting house is filled with the American
                                Companys Books and property and by a Law of the State of New Jersey the Mansion House and all the others are Leasd for
                                three years.
                            
                                Robt L. Hooper jun.
                            
                        
                        
                    